Broyles, C. J.
This was an extraordinary motion for a new trial, based upon alleged newly discovered evidence. This court can not hold that the trial judge abused his discretion in denying the motion, since the *692affidavit iu support of the sole witness upon whose alleged newly discovered evidence a new trial was sought failed to give the names of his associates. Troupe v. State, 37 Ga. App. 115 (2) (139 S. E. 116), and citation. Judgment affirmed.
Decided November 13, 1928.
Eli B. Hubbard, for plaintiff in error.
Joseph B. Dulce, solicitor-general, contra.

Luke and Bloodioorth, JJ., concur.